Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to RCE Amendment filed on 02/17/2021.
Claims 1-20 are pending in this application.  Claims 1, 11 and 17 are independent claims. This Office Action is made Final.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (“Zheng”, US PG-Pub. 2018/0137551 A1) in view of Loui et al. (“Loui”, US PG-Pub. 2017/0193588 A1).
Re-claims 1 and 11,
Zheng teaches a computer-implemented method and a cognitive system comprising:
receiving a first image from a user-device of a user to initiate a visual communication session dialogue between the user and the cognitive system; initiating the visual communication session dialogue with the user (Figs. 1, 8, 9, [0102]. Zheng describes the Intelligent Personal Assistant System 106 receive an image 902 from a client device 108 to initiate a visual search service communication session);
(Figs. 1, 8, 9, [0085-0100, 0102]. Zheng describes the visual search service 800 to process the image 902 as an input query image 802 and determine the products and services 818 to return to user as shown in Figure 9).
Zheng does not specifically teaches:
identifying metadata associated with the first image;
identifying objects and their surroundings depicted in the first image;
identifying properties associated with the objects and their surroundings depicted in the first image;
retrieving information associated with the objects and their surroundings depicted in the first image based on the metadata and the properties associated with the objects and their surroundings.
However, Loui teaches:
 identifying metadata associated with the first image; identifying objects and their surroundings depicted in the first image; identifying properties associated with the objects and their surroundings depicted in the first image; retrieving information associated with the objects and their surroundings depicted in the first image based on the metadata and the properties associated with the objects and their surroundings (Figs. 3, 4, 5, 6, [0039, 0040]. Loui describes the image file 60 is analyzed to identify the metadata and properties of the objects and surrounding depicted in the image such as, location, time, content, face, event, etc. that is then stored in the image profile 90a).
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on visual image search teaching of Zheng with the image analysis teachings of Loui to show the detail process of how to analyze, extract and identify the objects and surroundings’ metadata and properties depicted in the image.

Re-claim 3,
Zheng-Loui teaches the method in claim 1, but Zheng does not specifically teach a method, wherein identifying properties associated with the objects and their surroundings depicted in the first image comprises recognizing environments, spatial properties, features, style, and colors.
However, Loui teaches:
 wherein identifying properties associated with the objects and their surroundings depicted in the first image comprises recognizing environments, spatial properties, features, style, and colors (Figs. 5, 6, [0042]. Loui describes the concept of recognizing environments, features, style, color, etc. based on the content-based, event-based, location-based, etc. recognition functions).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for 

Re-claims 5, 14 and 20,
in addition to what Zheng-Loui teaches in claims 1, 11 and 17, Zheng also teaches the method, system and program product, 466022-v3/3326-03600 Page 18 of 24 Atty. Docket No.: AUS8-2016-0900(3326-03600)wherein interacting with the user based in part on the information associated with the objects and their surroundings depicted in the first image comprises providing a recommendation of at least one of a product and a service associated with the objects and their surroundings depicted in the first image (Figs. 8, 9, [0102]. Zheng describes the process of recommending products and services 818 to a user based on the metadata derived from the searching image 902).

	Re-claim 17,
	it is a computer program product claim having similar limitations in scope of claim 1; therefore, it is rejected under similar rationale.

Claims 2, 6-8, 12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Loui, and further in view of Sabah et al. (“Sabah”, US PG-Pub. 2016/0180402 A1).
Re-claims 2, 12 and 18,

However, Sabah teaches:
applying at least one of an ontology and taxonomy higher-level concept to the objects depicted in the first image (Figs. 3, 7, [0008, 0028, 0067]. Sabah describes the concept of mapping the interest taxonomy based on the metadata of the digital multimedia file to identify products and services to recommend to a given user).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on visual image search teaching of modified Zheng with the method for recommending products/services based on the metadata of multimedia content teachings of Sabah to show how to identify the products and services based on the image’s metadata taxonomy.

Re-claim 6,
Zheng-Loui teaches the method in claims 1, but Zheng fails to teach a method, further comprising retaining data regarding the visual communication session as part of a user profile of the user.
However, Sabah teaches:
([0003, 0030]. Sabah describes the image metadata is retained in user profile).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on visual image search teaching of modified Zheng with the method for recommending products/services based on the metadata of multimedia content teachings of Sabah to keep record of interested products and services for particular user for future advertising purpose.

Re-claim 7,
Zheng-Loui-Sabah teaches the method in claims 6, but Zheng fails to teach a method, wherein interacting with the user is based in part on the user profile of the user.
However, Sabah teaches:
wherein interacting with the user is based in part on the user profile of the user ([0003, 0030]. Sabah describes the system providing the products and services to user based on the user profile derived from metadata of digital multimedia (i.e. images, videos, etc.)).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on visual image search teaching of modified Zheng with the method for recommending products/services based on the metadata of 

Re-claim 8,
Zheng-Loui teaches the method in claims 1, but Zheng fails to teach a method, wherein the metadata associated with the first image comprises location information and time information of where and when the first image was taken.
However, Sabah teaches:
wherein the metadata associated with the first image comprises location information and time information of where and when the first image was taken ([0022]. Sabah describes the metadata including where and when a given multimedia file was taken).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on visual image search teaching of modified Zheng with the method for recommending products/services based on the metadata of multimedia content teachings of Sabah to determine the products and services corresponding to the time and location of the searching image.

Re-claim 15,
in addition to what Zheng-Loui teaches in claim 14, claim 15 is a system claim having similar limitations in scope of claims 6 and 7; therefore, it is rejected under similar rationale.

Re-claim 16,
Zheng-Loui teaches the system in claims 14, but Zheng fails to teach a system, wherein interacting with the user based in part on the information associated with the objects and their surroundings depicted in the first image comprises informing the user of an event.
However, Sabah teaches:
wherein interacting with the user based in part on the information associated with the objects and their surroundings depicted in the first image comprises informing the user of an event ([0020]. Sabah describes the event-based metadata (i.e. golf tournament) depicted from the golf course image can be useful to third parties for targeting advertising and recommendations about the event to corresponding user).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on visual image search teaching of modified Zheng with the method for recommending products/services based on the metadata of multimedia content teachings of Sabah to determine the products and services corresponding to the searching image’s event.
466022-v3/3326-03600 Page 19 of 24 Atty. Docket No.: AUS8-2016-0900(3326-03600)
Claims 4, 10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Loui and further in view of Badr et al. (“Badr”, US PG-Pub. 2018/0336414 A1).

Zheng-Loui teaches the method, system and program product in claims 1, 11 and 17, but Zheng fails to teach a method, system and program product, further comprising requesting at least one additional image from the user to obtain additional detail about at least one object depicted in the first image, the at least one additional image comprising second objects different from the objects in the first image.
	However, Bahr teaches:
	requesting at least one additional image from the user to obtain additional detail about at least one object depicted in the first image, the at least one additional image comprising second objects different from the objects in the first image (Fig. 2, [0009]. Bahr describes the concept of requesting user another image 261B (i.e. wine bottle image with a label) for further analysis when the system cannot determine the solution of the first received image 261A (i.e. wine bottle image without the label). Thus, the label object is different from the bottle without label in first image).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on visual image search teaching of modified Zheng with the request another detail image for further analysis solution teaching of Bahr to make sure the solution is accurately determined.

Re-claim 10,

However, Badr teaches:
wherein the second objects in the at least one additional image are similar type objects as the objects in the first image (Fig. 2, [0009]. Badr describes the wine bottle object in both images).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recommending products/services based on visual image search teaching of modified Zheng with the request another detail image for further analysis solution teaching of Bahr to ensure the considered object is consistent or related for determining the accurately solution.


Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN S NGUYEN/Primary Examiner, Art Unit 2145